222 P.3d 48 (2009)
232 Or. App. 566
STATE of Oregon, Plaintiff-Respondent,
v.
Robert Joe CORN, Respondent-Appellant.
082398, A140600.
Court of Appeals of Oregon.
Argued and Submitted on November 19, 2009.
Decided December 16, 2009.
Dennis V. Messoline, Salem, argued the cause and filed the brief for appellant.
Greg Rios, Assistant Attorney General, argued the cause for respondent. With him on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and LEONARD, Judge pro tempore.
PER CURIAM.
Affirmed. State v. Orueta, 343 Or. 118, 164 P.3d 267 (2007).